DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature of “… detecting an initiator-related condition based at least in part on the monitored performance of the ports comprises implementing a machine learning algorithm to detect deviations from one or more learned characteristics relating to the input-output operations …” because Butler and Thrasher both lack any disclosure of implementing a machine learning algorithm to detect deviations from one or more learned characteristics relating to the input-output operations; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, by combining Thrasher’s detecting based on the monitoring comprises implementing a machine learning algorithm (e.g. associated with monitoring software that learn characteristic associated with quality of service) to detect deviations from one or more learned characteristics (e.g. associated with deviation of the quality of service fallen below Butler’s detecting an initiator-related condition that is associated at least in part on the performance of the ports relating to the input-output operations (Figure 1; [0027]-[0033]; and [0042]-[0054]), the resulting combination of the references would further teaches/suggests the above claimed features.
As applicant appears to be applying the above argument for independent claim 1 towards independent claims 15 and 18, the examiner will also apply the above response for independent claim 1 towards independent claims 15 and 18.

In response to applicant’s arguments with regard to the dependent claim 4 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed features because Butler and Thrasher both lack any disclosure of implementing a machine learning algorithm; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and in association to the above clarification for independent claim 1, Thrasher would teach/suggest the machine learning algorithm (e.g. associated with monitoring software that learn characteristic associated with quality of service) (col. 7, l. 4 to col. 8, l. 24; col. 11, l. 1 to col. 12, l. 8; and col. 30, l. 60 to col. 31, l. 16).


I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-21 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US Pub.: 2008/0301333) in view of Thrasher et al. (US Patent 7,275,103). 

As per claim 1, Butler teaches/suggests an apparatus comprising: a host device (e.g. associated with host system 2a-2b in Figure 1) configured to communicate over a network (e.g. associated with the network between host system and storage for input-output operations in Figure 1) with a storage system comprising a plurality of storage devices (e.g. associated with storages 18a-18b in Figure 1) (Figure 1; [0027]-[0033]); the host device comprising: a plurality of host bus adaptors (e.g. associated with HBA 4a-4f in Figure 1); and a multi-path input-output driver (e.g. associated with HBA multi-
Butler does not expressly teach the apparatus comprising: to detect based on monitoring; and to automatically adjust; detecting based on the monitoring comprises 
Thrasher teaches/suggests an apparatus comprising: to detect based on monitoring (e.g. associated monitoring the performance metrics to detect the performance metrics exceeding threshold); and to automatically adjust; and detecting based on the monitoring comprises implementing a machine learning algorithm (e.g. associated with monitoring software that learn characteristic associated with quality of service) to detect deviations from one or more learned characteristics (e.g. associated with deviation of the quality of service fallen below threshold being detected) (col. 7, l. 4 to col. 8, l. 24; col. 11, l. 1 to col. 12, l. 8; and col. 30, l. 60 to col. 31, l. 16).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Thrasher’s monitoring operations into Butler’s apparatus for the benefit of implementing a proactive storage path optimization (Thrasher, col. 1, l. 66 to col. 2, l. 16)  to obtain the invention as specified in claim 1.

As per claim 2, Butler and Thrasher teach/suggest all the claimed features of claim 1 above, where Butler and Thrasher further teach/suggest the apparatus further comprising one or more additional host devices each configured to communicate over the network with the storage system and wherein each additional host device comprises a multi-path input-output driver configured to control delivery of input-output operations from that host device to the storage system over selected ones of a plurality of paths through the network (Butler, Figure 1; [0027]-[0033]; [0042]-[0054]; and Thrasher, col. 7, l. 4 to col. 8, l. 24; col. 11, l. 1 to col. 12, l. 8; col. 30, l. 60 to col. 31, l. 16). 

As per claim 4, Butler and Thrasher teach/suggest all the claimed features of claim 1 above, where Butler and Thrasher further teach/suggest the apparatus comprising wherein the one or more learned characteristics relating to the input-output operations as determined by the machine learning algorithm comprise at least one of burst length, application correlation and change rate (Butler, Figure 1; [0027]-[0033]; [0042]-[0054]; and Thrasher, col. 7, l. 4 to col. 8, l. 24; col. 11, l. 1 to col. 12, l. 8; col. 30, l. 60 to col. 31, l. 16). 

As per claim 5, Butler and Thrasher teach/suggest all the claimed features of claim 1 above, where Butler and Thrasher further teach/suggest the apparatus comprising wherein detecting an initiator-related condition based at least in part on the monitored performance of the ports comprises detecting one or more initiators that each have a level of utilization below a specified threshold (Butler, Figure 1; [0027]-[0033]; [0042]-[0054]; and Thrasher, col. 7, l. 4 to col. 8, l. 24; col. 11, l. 1 to col. 12, l. 8; col. 30, l. 60 to col. 31, l. 16). 
 
As per claim 6, Butler and Thrasher teach/suggest all the claimed features of claim 1 above, where Butler and Thrasher further teach/suggest the apparatus comprising wherein detecting an initiator-related condition based at least in part on the monitored performance of the ports comprises detecting at least one initiator that is a candidate for assignment to a different target (Butler, Figure 1; [0027]-[0033]; [0042]-Thrasher, col. 7, l. 4 to col. 8, l. 24; col. 11, l. 1 to col. 12, l. 8; col. 30, l. 60 to col. 31, l. 16). 
 
As per claim 7, Butler and Thrasher teach/suggest all the claimed features of claim 1 above, where Butler and Thrasher further teach/suggest the apparatus comprising wherein detecting an initiator-related condition based at least in part on the monitored performance of the ports comprises detecting at least one target that is a candidate for assignment to a different initiator (Butler, Figure 1; [0027]-[0033]; [0042]-[0054]; and Thrasher, col. 7, l. 4 to col. 8, l. 24; col. 11, l. 1 to col. 12, l. 8; col. 30, l. 60 to col. 31, l. 16). 
 
As per claim 8, Butler and Thrasher teach/suggest all the claimed features of claim 1 above, where Butler and Thrasher further teach/suggest the apparatus comprising wherein automatically adjusting an assignment of one or more of the initiators to one or more of the targets based at least in part on the detected initiator-related condition comprises shifting at least one of the initiators from a current target corresponding to a first port having a relatively high input-output processing load to an updated target corresponding to a second port having a relatively low input-output processing load (Butler, Figure 1; [0027]-[0033]; [0042]-[0054]; and Thrasher, col. 7, l. 4 to col. 8, l. 24; col. 11, l. 1 to col. 12, l. 8; col. 30, l. 60 to col. 31, l. 16). 
 
As per claim 9, Butler and Thrasher teach/suggest all the claimed features of claim 1 above, where Butler and Thrasher further teach/suggest the apparatus Butler, Figure 1; [0027]-[0033]; [0042]-[0054]; and Thrasher, col. 7, l. 4 to col. 8, l. 24; col. 11, l. 1 to col. 12, l. 8; col. 30, l. 60 to col. 31, l. 16). 
 
As per claim 10, Butler and Thrasher teach/suggest all the claimed features of claim 1 above, where Butler and Thrasher further teach/suggest the apparatus comprising wherein the host device is further configured to initiate an automated reconfiguration process to redefine zoning and masking information that characterizes relationships between the initiators and the targets responsive to the automatically adjusting of the assignment of one or more of the initiators to one or more of the targets (Butler, Figure 1; [0027]-[0033]; [0042]-[0054]; and Thrasher, col. 7, l. 4 to col. 8, l. 24; col. 11, l. 1 to col. 12, l. 8; col. 30, l. 60 to col. 31, l. 16; col. 27, l. 17 to col. 28, l. 3). 
 
As per claim 11, Butler and Thrasher teach/suggest all the claimed features of claim 1 above, where Butler and Thrasher further teach/suggest the apparatus comprising wherein the host device is further configured to initiate an automated path discovery process to discover new paths through the network responsive to the automatically adjusting of the assignment of one or more of the initiators to one or more Butler, Figure 1; [0027]-[0033]; [0042]-[0054]; and Thrasher, col. 7, l. 4 to col. 8, l. 24; col. 11, l. 1 to col. 12, l. 8; col. 15, ll. 34-37; col. 30, l. 60 to col. 31, l. 16). 
 
As per claim 12, Butler and Thrasher teach/suggest all the claimed features of claim 1 above, where Butler and Thrasher further teach/suggest the apparatus comprising wherein the host device is further configured to send a predetermined command to the storage system to determine if zoning and masking information has been changed (Butler, Figure 1; [0027]-[0033]; [0042]-[0054]; and Thrasher, col. 7, l. 4 to col. 8, l. 24; col. 11, l. 1 to col. 12, l. 8; col. 15, ll. 34-37; col. 27, l. 17 to col. 28, l. 56; col. 30, l. 60 to col. 31, l. 16). 
 
As per claim 13, Butler and Thrasher teach/suggest all the claimed features of claim 12 above, where Butler and Thrasher further teach/suggest the apparatus comprising wherein the predetermined command comprises at least one of a log sense command, a mode sense command and a vendor unique command (Butler, Figure 1; [0027]-[0033]; [0042]-[0054]; and Thrasher, col. 7, l. 4 to col. 8, l. 24; col. 11, l. 1 to col. 12, l. 8; col. 15, ll. 34-37; col. 20, l. 4 to col. 21, l. 2; col. 27, l. 17 to col. 28, l. 56; col. 30, l. 60 to col. 31, l. 16). 
 
As per claim 14, Butler and Thrasher teach/suggest all the claimed features of claim 1 above, where Butler and Thrasher further teach/suggest the apparatus comprising wherein at least a subset of the monitoring, detecting and automatically adjusting are performed at least in part by the multi-path input-output driver of the host Butler, Figure 1; [0027]-[0033]; [0042]-[0054]; and Thrasher, col. 7, l. 4 to col. 8, l. 24; col. 11, l. 1 to col. 12, l. 8; col. 30, l. 60 to col. 31, l. 16; col. 27, l. 17 to col. 28, l. 3). 
 
As per claims 15-17, claims 15-17 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1 and 8-9.

As per claims 18-20, claims 18-20 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1 and 8-9.

As per claim 21, claim 21 are rejected in accordance to the same rational and reasoning as the above rejection of claim 4.
II. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        April  30, 2021